Citation Nr: 1418301	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Rutkin, J.M.

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2009, the Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The Board denied this claim in a June 2012 decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In an October 2013 response to this letter, the Veteran clearly indicated that he did not want a new hearing, and only requested to have the prior decision vacated and a new one issued in its place.  The June 2012 decision has since been vacated, and the present decision satisfies the Veteran's request for a new decision. 


FINDING OF FACT

A vision disability was not incurred in or aggravated by active military service, and was not caused or aggravated by service-connected right foot arthritis, to include medication for that disorder.


CONCLUSION OF LAW

Service connection for a vision disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, letters dated in September 2002 and March 2011informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2011 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in March 2011, pursuant to the Board's recent remand decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2013).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided a rationale in support of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Hearing Officer's Duties

As noted above, the Veteran and his daughter testified at an August 2009 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2013), the hearing officer has a responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97. 

Importantly, the Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c). See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court found that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit. 

Here, although the undersigned did not explicitly identify the outstanding issues to the Veteran, he had an opportunity to provide testimony in support of his claim facilitated by questions from the undersigned and his representative which were directed at identifying whether the Veteran's vision loss disability met the criteria for service connection.  Any deficiencies in the Board hearing under section 3.103(c)(2) were not prejudicial, as VA has otherwise developed this claim, including providing an examination which specifically addresses the outstanding issues in this case regarding the etiology of the Veteran's eye disorders.  Moreover, the Board remanded the claim after the hearing to obtain additional evidence.  Finally, the Veteran did not raise any new, undeveloped issues pertaining to his claim at the hearing, and there is no indication that any outstanding evidence may exist that was overlooked.  See id. at 499. 

Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  In any event, as the Veteran has declined the opportunity to testify at another hearing before the Board, the issue of whether there was prejudicial error in the August 2009 hearing is moot.  Accordingly, the Veteran's right to a Board hearing has been satisfied, and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

The Board notes that the Veteran also testified at a hearing in May 2006 before a different VLJ who is no longer employed at the Board, and therefore was afforded the opportunity to provide testimony at the August 2009 hearing before the undersigned.  As the Board finds no prejudicial error in the August 2009 hearing, and as the Veteran has declined another hearing before the Board, the issue of whether there was prejudicial error in the May 2006 hearing is moot, and no such error has been alleged or shown. 

III. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

The Veteran claims that his eye disorders had their onset during service and/or are etiologically related to his service-connected arthritis, and specifically the medication that he takes for it.  

The service treatment records show that on entrance examination in July 1961, the Veteran was noted to have defective vision.  His vision was 20/100 on the right and 20/20 on the left.  His vision was corrected to 20/70 on the right with glasses.  On evaluation in November 1961, it was also noted that the Veteran had rotating nystagmus, bilateral.  On separation examination in July 1963, the Veteran complained of eye trouble.  His vision was 20/70 on the right and 20/20 on the left. His vision was corrected to 20/40 on the right with glasses.  He was diagnosed as having astigmatism, mixed, as well as amblyopia of the right eye (OD). 

After separation from service, in October 1978, the Veteran underwent a VA examination.  His vision examination revealed both corrected and uncorrected vision in the right eye of 20/100 and in the left eye of 20/30.  It was noted that the Veteran had rotary nystagmus, amblyopia of the right eye, and rotary nystagmus of the left eye.  Both diagnoses were noted to be hereditary. 

Thereafter, private medical records were received from Atul Madan dated in April 2000 reflecting that the Veteran had impaired vision of the right eye, which "may very well be due to immature senile cataract, or macular degeneration."

In May 2007, the Veteran was afforded a VA eye examination which included a review of the claims file.  The examiner indicated that the Veteran had glaucoma, but that there was no etiological association between glaucoma and service or post-traumatic stress disorder (although he Veteran is not service-connected for that disability).  The Veteran also had dry eyes which was "possibly" associated with his arthritis or some of his medications, particularly hypertensive medications.  The Veteran also had an intermittent exotropia with a left hypertropia at near which was not related to post-traumatic stress disorder. 

An award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). 

Insofar as the May 2007 examiner's opinion fails to provide a clear statement as to the etiology of the Veteran's eye disability by indicating that it was only "possibly" related to his service-connected arthritis of the right foot or some of his medications, particularly hypertensive medications (and service connection is not in effect for hypertension), it is of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology).

Thus, in March 2011, the Board remanded this case.  In pertinent part, the following definitive opinion was requested:

Schedule the Veteran for a VA eye examination. Any indicated tests should be accomplished. The examiner should review the claims folder in conjunction with the examination. 

(a) The examiner should identify all current eye disorders found to be present, i.e., cataracts, glaucoma, dry eyes, nystagmus, exotropia, hypertropia, astigmatism, amblyopia, etc. 

(b) With respect to each diagnosis, the examiner should state whether it is acquired in nature, refractive error, or a congenital defect.

(c) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, had its clinical onset during service or is related to any in-service disease, event, or injury. 

(d) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition is proximately due to, or the result of, the service-connected right foot arthritis, to include medication for that disorder. 

(e) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, is permanently aggravated by the Veteran's service-connected right foot arthritis, to include medication for that disorder. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

Thereafter, private treatment records were obtained and a VA examination was conducted, with an addendum opinion. 

The VA examination was conducted in March 2011.  The examiner determined that the Veteran has mild cataracts, OU (both eyes); rotational nystagmus, OU; open angle glaucoma; refractive amblyopia, OD; mild dry eyes, OU; refractive error, OU; alternating esotropia; and decreased vision (right eye more than left eye). 

The Board notes that in April 2000, it was found that the Veteran's impaired vision of the right eye "may very well be due to immature senile cataract, or macular degeneration."  This opinion suggests that the Veteran's defective vision may be due to cataracts or macular degeneration, but did not actually diagnose macular degeneration.  The examiner only speculated as to a possible cause of the Veteran's defective vision.  A detailed examination of the eyes was not conducted at that time. The Veteran has been shown to have cataracts, but subsequent examination of his eyes, including in March 2011, have not shown any findings of macular degeneration.  Thus, the Board finds that the Veteran does not have macular degeneration. 

The March 2011 VA examiner indicated that the Veteran did not have a diagnosis of cataracts during service nor did he have any disease, event, or injury in service that could lead to cataracts.  The examiner stated that the Veteran's current mild cataracts, OU, were not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication (Sulindac) had no side effects causing or aggravating cataracts.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

The examiner indicated that the Veteran's rotational nystagmus, OU, is a congenital defect.  It did not have its clinical onset during service and it is not related to any in-service disease, event, or injury.  The examiner also indicated that this congenital defect was not caused by or related to the right foot arthritis and the medications for that disease nor did the medication have any side effects which caused or aggravated the rotational nystagmus.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

The Veteran reported that the Veteran's open angle glaucoma was not diagnosed during service nor did the Veteran have any disease, event, or injury that could lead to glaucoma.  The service treatment records reflected normal intraocular tensions in July 1960 and July 1961, in both eyes.  The examiner stated that the Veteran's current open angle glaucoma was not related to service, was not caused by nor related to right foot arthritis or medication for arthritis, and was not aggravated by the Veteran's use of medication as the medication had no side effects causing or aggravating glaucoma.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

The Veteran stated that the Veteran's refractive amblyopia, OD, was acquired in nature.  It did not have its clinical onset during service and was not related to any in-service disease, event, or injury.  The entrance examination in July 1960 and subsequent July 1961 examinations noted that the Veteran had refractive error and indicated that glasses were necessary.  In addition, refractive amblyopia was noted as best corrected to 20/70.  The examiner also provided an opinion that the refractive amblyopia was not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease.  The examiner stated that the medication had no side effects causing or aggravating refractive amblyopia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

With regard to the Veteran's dry eyes, OU, the Veteran did not have a diagnosis of dry eyes during service nor did he have any disease, event, or injury that could lead to dry eyes.  The examiner stated that the Veteran's current dry eyes, OU, were not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication had no side effects causing or aggravating dry eyes.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

The Veteran also has refractive error (myopia, astigmatism and presbyopia), which the examiner stated did not have their clinical onset during service and were not related to any in-service disease, event, or injury.  The entrance examination in July 1960 and subsequent July 1961 examinations noted that the Veteran had refractive error and indicated that glasses were necessary.  The examiner also provided an opinion that the refractive error and presbyopia were not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease.  The examiner stated that the medication had no side effects causing or aggravating refractive error presbyopia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

The examiner indicated that the Veteran's alternating esotropia was acquired in nature.  He stated that it did not have its clinical onset during service and was not related to any in-service disease, event, or injury.  The examiner explained that alternating esotropia develops very early in life as a result of the eyes' inability to maintain stereopsis because there are different refractive errors in each eye.  The examiner also provided an opinion that the alternating esotropia was not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease. The examiner stated that the medication had no side effects causing or aggravating alternating esotropia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

With regard to the Veteran's decreased vision, the examiner stated that the decreased vision was not related to any disease, event, or injury during service.  It was noted that decreased vision was present on the entrance examination and subsequent July 1961 examination.  The examiner indicated that the Veteran's current decreased vision was not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication had no side effects causing permanent decreased vision.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge. 

Thereafter, private medical records were received from David Optometry Group, PA.  They included a March 2002 evaluation which showed no loss of vision, but that the Veteran had blurred vision and itching.  More recent records, dated through February 2011, noted that the Veteran had cataracts and glaucoma.  He also continued to complain about blurring vision.  There was no opinion with regards to etiology of any eye problem. 

Thereafter, a medical addendum was prepared by the examiner who performed the last VA examination.  The new private records were reviewed.  However, he confirmed his prior opinions. 

The Board attaches significant probative value to the VA opinion of the March 2011 examiner, as it is well reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's pertinent medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Congenital or developmental defects and refractive error of the eye are not considered to be a disease or injury with the meaning of the statutes governing service connection.  See 38 C.F.R. §§ 3.03(c), 4.9.  In-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect, and as a result.  See Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service).

Although a congenital or developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).

The service treatment records show that the Veteran had defective vision during service.  Specifically, he was diagnosed as having astigmatism, mixed, as well as amblyopia of the right eye, and nystagmus.  However, the Veteran's nystagmus, amblyopia, myopia, astigmatism, and presbyopia have all been characterized as refractive errors or congenital defects and as such do not qualify as disabilities for which service connection benefits may be granted.  There is no competent and credible lay or medical evidence of any superimposed disease or injury during service with resultant disability, or that any of these conditions were caused or aggravated by the Veteran's right ankle arthritis or medication taken for his arthritis.  Rather, the March 2011 VA examiner reached a contrary conclusion.  Thus, service connection for nystagmus, amblyopia, myopia, astigmatism, and presbyopia is not warranted.

As to the other eye disabilities, i.e., cataracts, glaucoma, dry eyes, and esotropia, none of these conditions were shown during service, and the March 2011 examination report and addendum stated that it was less likely than not that any of these conditions had its clinical onset during service or is related to any in-service disease, event, or injury; or was caused or aggravated by the Veteran's right ankle arthritis or medication taken for his arthritis.  This opinion was based upon review of the claims folder, medical literature review, and medical knowledge.  The opinion is found to be credible and persuasive.  As noted above, the May 2007 VA examiner stated that the Veteran's dry eyes were "possibly" associated with the Veteran's arthritis or some of his medications, but this opinion carries no weight as it is speculative.  Thus, the most probative evidence establishes that the Veteran does not have a vision disability that began during service, is otherwise related to service, or was caused or aggravated by his service-connected arthritis and/or the medication he takes for the arthritis. 

The Veteran's contentions regarding the etiology of his eye conditions are outweighed by more probative evidence of record.  In this regard, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his current eye disabilities are related to service or to his service-connected arthritis and the medication he takes for it, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself does support his claim.  See id.  Moreover, it is outweighed by the findings to the contrary by the March 2011 VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for a vision disability on a direct or secondary basis is not established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a vision disability is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


